Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of Applicant's submission filed April 19, 2021, the Examiner has withdrawn the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-7, 9, 11-15, 17-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Specifically in regards to claims 1, 9, and 18 the limitation that states, “wherein instructions to the processor include order of display of the one or more messages, frequency of display of the one or more messages or period of time of display of the one or more messages based on the priority of the one or more messages determined by the server, wherein the mobile computing device sends the one or more messages for display to the display control for display one or more messages displayed on each of the plurality of displays is different and terminates when the vehicle leaves the geofence.” The Examiner is unsure how a single message displayed on a plurality of displays can be different.  Additionally, the claim does not appear that the single message is to be displayed on more than one of the plurality of displays.  Furthermore, the claim does not appear to require that there is an order of display as only one message is required. 	Examiner’s Note: In regards to claim interpretation regarding the aforementioned limitation, for the purposes of examination, the Examiner interprets claim as only requiring just a single message on one of the plurality of displays.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3,4, 6,7, 9, 11,12, 14, 15, 17, 19, 21, 22, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2014/0316900) in view of Phillips et al. (US 2006/0270421) in view of Ruys et al. (US 9,618,353) and in further view of Abernethy, JR et al. (US 2010/0042285) hereinafter referred to as Abernethy
Claim 1: Amla discloses a display system for a vehicle, the display system comprising:
receive location information from the  processor located within a display vehicle;(see for example ([0025 and 0026], discloses a GPS module 206 that continuously tracks and reports the geographic location of the vehicle, and a camera 208 for collecting information such as the profiles of viewers of the advertisements, the impressions made by the advertisements, traffic conditions, and the characteristics of the areas through which the vehicle is driving.  The microcontroller 200 may further have a memory 210 for storing advertisements and data collected, and memories 212 and 214 for respectively storing a positioning program and a direction and speed program for determining time, geographic location, and the direction and speed of travel of the vehicle to enable advertisements to be dynamically displayed based upon such factors.); emergency message data stored in the memory; (see for example [0022, 0026, 0028, 033],[0033] specifically discloses amber alerts, weather and traffic alerts) 	determine the advertisement data, emergency message data, or advertisement data 
 automatically create and deliver a signal to the processor of the system having instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data wherein instructions to the processor include order of display of the messages, frequency of display of the messages or period of time of display of the messages based the priority of the messages determined by the server, (see for example [0022, 0026 and 0033], discloses , ads and content stored in database 122 may be prioritized as "high", "medium", or "low".  High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts.  Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like.  Ads may be classified as low priority based upon factors such as location, target audience, and the like.) but does not explicitly disclose a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; 	automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in the memory of the server corresponding to the geofence of the local  	However Phillips discloses a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data,  emergency message data, or the advertisement data and emergency message data wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data, or advertisement data and emergency message data,  stored in the memory of the server corresponding to the geofence of the local business; ([0111], while the reference of Phillips discloses sending an alert/messages, and/or an advertisement, etc. the content of the applicant’s emergency message is non-functional descriptive material and no patentable weight has been given. Also see [0128, 0143, 0148, 0152, 0154, 0177) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla as to include a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data and emergency message data stored in (Col.2 lines 42-50) 	Both Amla , Philips and Ruys teach location based services that provide advertising, an alert or various content. In particular Philips uses geofencing technology at [0140]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventionto use the location aware technology that stops displaying a message if the vehicle has departed the location as taught in Ruys as the location aware technology utilized in Amla and Philips in order to more optimally order supplies in a way that reduces costs and increases machine runtime 	Amla , Philips and Ruys do not disclose a plurality of displays coupled to an exterior of the vehicle; a processor coupled to the plurality of displays at least one display; a location detector coupled to the processor, wherein the location detector sends location information to the processor. 	However Abernethy discloses a plurality of displays coupled to an exterior of the vehicle; a processor coupled to the plurality of displays at least one display; a location detector coupled to the processor, wherein the location detector sends location information to the processor. (see for example Abernethy discloses at (Fig. 1. [0016], 0024, 0025, 0051, 0057]) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla, Philips, and 
Claims 3 and 11: Amla, Philips, Ruys, and Abernethy discloses the display system of claim 2, wherein the location detector is a global positioning sensor. (Amla [0026])

Claims 4, 12, and 19: Amla, Philips, Ruys, and Abernethy discloses the display system of claim 1, wherein the advertisement data comprises national advertisement information for particular companies and related content to display. (Amla [0031])

Amla [0031 and 0033]

Claims 7, 15, and 22:  Amla, Philips, Ruys, and Abernethy discloses the display system of claim 6, wherein the emergency message data comprises emergency information including accidents, traffic jams, weather conditions, road closures, emergency response routes, critical emergency data including alerts issued by federal, state or local authorities, alerts involving imminent threats to safety or life, or Amber alerts, or combinations thereof. Amla [0022, 0031, 0032]

Claim 9: Amla discloses a display system for a vehicle, the display system comprising:
 at least one display coupled to the vehicle; (see for example [0026] a vehicle dispay)
a processor coupled to the at least one display; (see for example [0026], discloses vehicle display module may have a microcontroller or microprocessor 200 which controls  components of the vehicle display module and the digital display)
receive location information from the processor located within a display vehicle;(see for example ([0025 and 0026], discloses a GPS module 206 that continuously tracks and reports the geographic location of the vehicle, and a camera 208 for collecting information such as the profiles of viewers of the advertisements, the impressions made by the advertisements, traffic conditions, and the characteristics of the areas through which the vehicle is driving.  The microcontroller 200 may further have a memory 210 for storing advertisements and data collected, and memories 212 and 214 for respectively 
determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data to display; and;(see for example [0033] discloses prioritizing alerts and advertisements) and
automatically create and deliver a signal to the processor of the system having instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data wherein instructions to the processor include order of display of the messages, frequency of display of the messages or period of time of display of the messages based the priority of the messages determined by the server, (see for example [0022, 0026 and 0033], discloses , ads and content stored in database 122 may be prioritized as "high", "medium", or "low".  High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts.  Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like.  Ads may be classified as low priority based upon factors such as location, target audience, and the like.) but does not explicitly disclose a server  	However Phillips discloses a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data,  emergency message data, or the advertisement data and emergency message data wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data, or advertisement data and emergency message data,  stored in the memory of the server corresponding to the geofence of the local business; ([0111], while the reference of Phillips discloses sending an alert/messages, and/or an advertisement, etc. the content of the applicant’s emergency message is non-functional descriptive material and no patentable weight has been given. Also see [0128, 0143, 0148, 0152, 0154, 0177)(Col.2 lines 42-50) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla and Philips as to include wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence, in order to only display relevant advertisements. 
Amla, Philips and Ruys do not disclose a plurality of displays coupled to an exterior of the vehicle; a processor coupled to the plurality of displays at least one display; a location detector coupled to the processor, wherein the location detector sends location information to (Fig. 1. [0016], 0024, 0025, 0051, 0057]) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla, Philips, and Ruys to have included a plurality of displays coupled to an exterior of the vehicle; a processor coupled to the plurality of displays at least one display; a location detector coupled to the processor, wherein the location detector sends location information to the processor, in order to efficiently display relevant messages to viewers.
Claim 17: Amla, Phillips, Ruys, and Abernethy discloses the display system of claim 9, but does not explicitly disclose wherein the server is further programmed to create and deliver to the processor of the system for display a plurality of messages each message for display on one display of the plurality of displays, wherein the location of the message corresponds to the priority of each message determined by the server.
 	However Abernethy discloses wherein the server is further programmed to create and deliver to the processor of the system for display a plurality of messages each message for display on one display of the plurality of displays, wherein the location of the message corresponds to the priority of each message determined by the server. (see for example [0026, 0044-0046, 0048 0050, 0063, 0064]

Claim 18: Amla discloses a display system for a vehicle, the display system comprising:
 at least one display coupled to the vehicle; (see for example [0026] a vehicle dispay)
 a processor coupled to the at least one display; (see for example [0026], discloses vehicle display module may have a microcontroller or microprocessor 200 which controls  components of the vehicle display module and the digital display)
receive location information from the  processor located within a display vehicle;(see for example ([0025 and 0026], discloses a GPS module 206 that continuously tracks and reports the geographic location of the vehicle, and a camera 208 for collecting information such as the profiles of viewers of the advertisements, the impressions made by the advertisements, traffic conditions, and the characteristics of the areas through which the vehicle is driving.  The microcontroller 200 may further have a memory 210 for storing advertisements and data collected, and memories 212 and 214 for respectively storing a positioning program and a direction and speed program for determining time, geographic location, and the direction and speed of travel of the vehicle to enable advertisements to be dynamically displayed based upon such factors.); emergency 
determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data to display; and;(see for example [0033] discloses prioritizing alerts and advertisements) and
automatically create and deliver a signal to the processor of the system having instructions and content for displaying on the at least one display while the vehicle is within the geofence one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data wherein instructions to the processor include order of display of the messages, frequency of display of the messages or period of time of display of the messages based the priority of the messages determined by the server, (see for example [0022, 0026 and 0033], discloses , ads and content stored in database 122 may be prioritized as "high", "medium", or "low".  High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts.  Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like.  Ads may be classified as low priority based upon factors such as location, target audience, and the like.) but does not explicitly disclose a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and  	However Phillips discloses a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data; automatically process the location information, determine if the location information is within the geofence and access the advertisement data,  emergency message data, or the advertisement data and emergency message data wherein the local advertisement information includes a geofence of the local businesses and content corresponding to each of the local businesses for display and emergency message data, or advertisement data and emergency message data,  stored in the memory of the server corresponding to the geofence of the local business; ([0111], while the reference of Phillips discloses sending an alert/messages, and/or an advertisement, etc. the content of the applicant’s emergency message is non-functional descriptive material and no patentable weight has been given. Also see [0128, 0143, 0148, 0152, 0154, 0177) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla as to include a server coupled to the processor with a network connection, the server having a memory storing advertisement data comprising local advertisement information for local businesses, wherein the local advertisement information includes a geofence of the local businesses and (Col.2 lines 42-50) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla and Philips as to include wherein the one or more messages displayed on the at least one display terminates when the vehicle leaves the geofence, in order to only display relevant advertisements. 	  	Amla , Philips and Ruys do not disclose a plurality of displays coupled to an exterior of the vehicle; a processor coupled to the plurality of displays at least one display; a location detector coupled to the processor, wherein the location detector sends location information to the processor. 	However Abernethy discloses a plurality of displays coupled to an exterior of the vehicle; a processor coupled to the plurality of displays at least one display; a location detector coupled to the processor, wherein the location detector sends location information to the processor. (see for example Abernethy discloses at (Fig. 1. [0016], 0024, 0025, 0051, 0057]) 	Therefore, it would have been obvious to one having ordinary skill in the art before the (Col.2 lines 42-50) 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified method of Amla and Philips as to include wherein the server is further programmed to automatically disengage display of advertisements when the location of the vehicle is within a geofence established as a non-advertisement area, in order to properly bill advertisers for only the advertisements that were actually shown. 
Claims 5, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2014/0316900) in view of Phillips et al. (US 2006/0270421) in further view of Ruys et al. .

Claims 5, 13, and 20: Amla, Phillips, Ruys, and Abernethy discloses the display system of claims 1, 9 and 18, but does not explicitly disclose wherein the advertisement data comprises local advertisement information for local businesses, wherein the local advertisement information includes location information of the businesses, contact information for the local businesses. 	However Park discloses wherein the advertisement data comprises local advertisement information for local businesses, wherein the local advertisement information includes location information of the businesses, contact information for the local businesses, (see for example, [0042])
 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system of Amla and Phillips so as to include wherein the advertisement data comprises local advertisement information for local businesses, wherein the local advertisement information includes location information of the businesses, contact information for the local businesses, in order to provide the user with relevant information.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).Thus this argument is moot. 
Applicant's arguments (e.g. The applied references, in any combination, do not teach and would not have rendered obvious “determine the advertisement data, emergency message data, or advertisement data and emergency message data corresponding to the location information received by the server and prioritize one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data to display; and automatically create and deliver a signal to the processor of the system having instructions and content for displaying on the plurality of displays while the vehicle is within the geofence the one or more messages corresponding to the advertisement data, the emergency message data, or the advertisement data and the emergency message data, wherein instructions to the processor include order of display of the one or more messages, frequency of display of the one or more messages or period of time of display of the one or messages based on the priority of the one or more messages determined by the server,” as recited in claim 1, with similar recitations in claims 9 and 18.)  fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621